               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

BENJAMIN McCLENDON,                         )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   Case No. 1:19-cv-659-ALB
                                            )
COMMANDER BRAZIER, et al.,                  )
                                            )
             Defendants.                    )

                                       ORDER

      On November 8, 2019, the Magistrate Judge filed a Recommendation (Doc.

11) to which no timely objections have been filed. Upon an independent review of

the record and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case is hereby DISMISSED without prejudice for

Plaintiff’s failure to comply with the orders of the court.

      A Final Judgment will be entered separately.

      DONE and ORDERED this day, April 14th, 2020.


                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE
